Ector, P. J.
The defendant was convicted by the county court of Collin county, at its December term, 1876, for carrying a gun, on November 7, 1876, in the said county of Collin, on a day of election and during the hours when the polls were open, within the distance of one-half mile of a place of voting, etc.
He filed a motion for new trial, which was overruled, to-which he excepted and gave notice of appeal, and entered-into a recognizance during the same term of the court to-perfect his appeal.
On the motion of the state the appeal was dismissed by this court, at the Galveston term, 1877, on account of a defect in the recognizance, as this court judicially knows,. The counsel for the defendant, after the appeal had been dismissed, filed a motion in the county court of Collin county, at the April term, 1877, thereof, to correct the recognizance-for appeal, and enter the same nunc pro tune, so as to make,said recognizance comply with the form in the statute. This, motion was granted, when the defendant proceeded to give a new recognizance, and the case is again before this court on appeal. The state has filed a motion to dismiss it.
A second appeal cannot be taken in a criminal case after-an order of this court dismissing a former appeal because of a defect in the recognizance. The county court acted-without authority of law—after the adjournment of the term of said court at which defendant had been convicted and given, notice of appeal, and given a defective recognizance— to allow him to give a second recognizance to perfect his appeal at a subsequent term.
When an appeal against the state has been dismissed for the want of a sufficient recognizance, the supreme court of this state has decided that the defendant cannot be allowed to perfect his recognizance in the court below and then prosecute a new appeal to this court, and that the second appeal should be dismissed. The law evidently requires the recog*139nizance to be entered into during the term of the court at-which the conviction takes place. The court has no jurisdiction on appeal in any criminal case, unless the party is in jail or has given a sufficient recognizance. Peterson v. The State, 32 Texas, 478; Pierce v. The State, 10 Texas, 559; Herron v. The State 27 Texas, 337; Pasc. Dig., Arts. 3186, 3187, 6599, 6600.
The motion of the assistant attorney general to dismiss the appeal must be granted.

Appeal dismissed.